Filed with the Securities and Exchange Commission on April 2 , 2013 Registration No. 333-185523 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 TO FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Voz Mobile Cloud Ltd. (Name of small business issuer in its charter) Washington 33-1102968 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 190 Middle Road, #19-05 Fortune Centre Singapore 688979 Telephone +65 67958729 (Address and telephone number of registrant’s principal executive offices) LawrenceSeng Huat Lee President 190 Middle Road, #19-05 Fortune Centre Singapore 688979 Telephone +65 67958729 (Name, address and telephone number of registrant’s agent for service) Copies to: David E. Wise, Esq. Law Offices of David E. Wise, P.C. 9901 IH-10 West, Suite 800 San Antonio, Texas 78230 Telephone: (210) 558-2858 Facsimile: (210) 579-1775 Email: wiselaw@verizon.net Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.[X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] Smaller reporting company [X] CALCULATION OF REGISTRATION FEE Title of Each Class Proposed ProposedMaximum of Securities to be Amount to be Offering Price AggregateOffering Amount of Registered Registered(1) per Share ($) Price ($)(2) RegistrationFee($) Shares of Common Stock, par value $0.001 $ $ $ 10,000,000 shares are being offered by a direct offering at the price of $.20 per share. Estimated solely for purposes of calculating the registration fee in accordance with Rule 457 (a) of the Securities Act, based upon the maximum fixed price of the direct offering. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED , 2013 Prospectus Voz Mobile Cloud Ltd. Shares of Common Stock $.20 per share 10,000,000 Shares Maximum – 1,250,000 Shares Minimum Voz Mobile Cloud Ltd. (“Company”) is offering on a best-efforts basis a maximum of 10,000,000 shares of its common stock at a price of $.20 per share. The shares are offered on a self-underwritten, “best efforts,” directly through our officers and directors.The shares will be offered at a fixed price of $.20 per share for a period not to exceed 180 days from the date of this prospectus.There is no minimum number of shares required to be purchased by an investor in order to participate in this offering.We intend to open a standard bank checking account at Wells Fargo Bank to be used only for the deposit of funds received from the sale of shares in this offering.The foregoing account is not an escrow, trust or similar account.It is merely a separate account under our control where we have segregated your funds.As a result, creditors could attach the funds. We are offering a minimum of 1,250,000 up to a maximum of 10,000,000 shares of our common stock in a direct public offering on a best efforts basis, without any involvement of underwriters or broker-dealers.The offering price is $.20 per share.In the event that 1,250,000 shares are not sold within 180 days, all money received by us will be promptly returned to you without interest or deduction of any kind.In the event that the maximum of 10,000,000 shares of our common stock are sold prior to 180 days after the date of our prospectus, we will terminate this offering.The maximum time during which shares may be sold pursuant to this offering is 180 days from the date of our prospectus.We will not extend this offering beyond such 180 day period.See “Use of Proceeds” and “Plan of Distribution.” No commission or other compensation related to the sale of the shares will be paid to our officers and directors.Our officers and directors will not register as a broker-dealer with the Securities and Exchange Commission in reliance on Rule 3a4-1 of the Securities Exchange Act. The intended methods of communication include, without limitation, telephone and personal contact. For more information, see the section titled “Plan of Distribution” herein. No officer and director of the issuer or any affiliated parties thereof will purchase shares in this offering. The Company is a development stage company.Our independent registered public accounting firm has issued an audit opinion that includes a statement expressing doubt as to our ability to continue as a going concern. Any investment in the shares offered herein involves a high degree of risk.You should only purchase shares if you can afford a complete loss of your investment. We are currently considered a “shell company” within the meaning of Rule 12b-2 of the Securities Exchange Act of 1934, as amended, in that we currently have nominal operations and nominal assets other than cash.Accordingly, the ability of holders of our common stock to resell their shares may be limited by Rule 144(i) of the Securities Act of 1933, as amended. For us to cease being a “shell company,” we must have more than nominal operations and more than nominal assets or assets that do not consist solely of cash or cash equivalents. We are an emerging growth company as defined in the Jumpstart Our Business Startups Act of 2012, or JOBS Act.We will remain an emerging growth company until the earlier of (1) the last day of the fiscal year (a) following the fifth anniversary of the completion of this offering, (b) in which we have total annual gross revenue of at least $1.0 billion, or (c) in which we are deemed to be a large accelerated filer, which means the market value of our common stock that is held by non-affiliates exceeds $700 million as of the prior June 30th, or (2) the date on which we have issued more than $1.0 billion in non-convertible debt securities during the prior three-year period. Investing in our common stock involves risks.See “Risk Factors” starting at page 6. Neither The Securities and Exchange Commission nor any State Securities Commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Number of Shares Offering Price Underwriting Discounts and Commissions Proceeds to the Company Per Share 1 $ $ $ Maximum $ $ $ Minimum $ $ $ We do not intend to use this offering prospectus before the effective date of our registration statement. The date of this prospectus is , 2013. TABLE OF CONTENTS Page No. SUMMARY OF OFFERING 3 SUMMARY FINANCIAL INFORMATION 5 RISK FACTORS 6 TAX CONSIDERATIONS 11 USE OF PROCEEDS 12 DETERMINATION OF OFFERING PRICE 12 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 13 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 13 PLAN OF DISTRIBUTION; TERMS OF THE OFFERING 14 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF DEVELOPMENT STAGE ACTIVITIES 17 BUSINESS 20 MANAGEMENT 29 EXECUTIVE COMPENSATION 30 PRINCIPAL SHAREHOLDERS 31 DESCRIPTION OF SECURITIES 32 CERTAIN RELATIONSHIPS AND TRANSACTIONS 34 EXPERTS 34 LEGAL MATTERS 34 AVAILABLE INFORMATION 34 FINANCIAL STATEMENTS 35 2 SUMMARY OF OUR OFFERING You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this prospectus.In this prospectus, unless the context otherwise denotes, references to “we,” “us,” “our,” and “Company” are to Voz Mobile Cloud Ltd. Our Business We were incorporated on May 27, 1987, in the State of Nevada under the name “Oro Plata Resources, Inc.”On November 22, 2004, we formed Oro Plata Resources, Inc., a Washington corporation.On April 11, 2005, Oro Plata Resources, Inc., a Nevada corporation, merged into Oro Plata Resources, Inc., the Washington corporation.Oro Plata Resources, Inc., a Washington corporation, was the surviving corporation from the merger. On September 18, 2011, we changed the name of “Oro Plata Resources, Inc.” to “Voz Mobile CloudLtd.Effective September 22, 2011, we acquired four (4) patents and one (1) trademark from Baxtech Asia Pte. Ltd. (“Baxtech”) and became a voice telephony company in exchange for 11,000,000 shares of the Company’s common stock, which shares were actually issued on November 30, 2011.Baxtech is a company owned and controlled by our sole officer and Director, Lawrence Lee. On March 12, 2012, the Company issued 12,000,000 shares of common stock to Baxtechin exchange for proprietary technology protected under U.S. Patent 7676026 – Intelligent Voice Command, 1135.45DIV2 – Call diversion for telephony applications and 1135.45DIV1 – Inbound caller authentication for telephony application.On August 2, 2012, due to the fact that the Company had been unable to secure funding to exploit these technologies, the Company returned the ownership of U.S. Patent 7676026 to Baxtech and Baxtech returned the 12,000,000 shares of common stock to the Company, who cancelled the 12,000,000 shares and returned them to treasury. As of the date of this Prospectus, Baxtech no longer owns all of the 11,000,000 shares of the Company’s common stock issued to it on November 30, 2011, as Baxtech (i) assigned 1,200,000 of such shares to Global Equity Partners Plc on March 12, 2012, in exchange for services rendered to the Company by Global Equity Partners Plc., (ii) gave 250,000 of such shares to Moscowitz & Moscowitz P.A., and (iii) gave 750,000 shares of common stock to David George Jones on March 12, 2012. On December 14, 2012, the Company entered into a Reseller Agreement with Baxtech, pursuant to which Baxtech licensed its proprietary Universal Communication System (“UCS”) to the Company as the exclusive reseller of the UCS in the United States.Baxtech invented the entire architecture of the UCS telephony solution, pays for its development and owns the UCS outright. The Company is the exclusive reseller of the UCS in the United States. The UCS consolidates multiple modes of communication such as emails, sms, voice mails, facsimiles and instant messaging into the same inbox. The UCS user can also make calls and send emails, sms and voicemails within the same system. The UCS provides the user with the convenience of having multiple modes of communication in the same place, which is especially useful in a work setting as it is important to archive all modes of communication (i.e., voice mails, sms, emails) and not just email alone.The USC has the ability to forward voice mails to colleagues so they can react to the voice mails. The basic terms of the Reseller Agreement for the UCS are: (i) a ten year term commencing December 14, 2012 and ending December 13, 2022; payment by the Company to Baxtech of a monthly retainer in the amount of $30,000 to be used by Baxtech for enhancing the software for the UCS in order to keep up with innovative gains in the technology and to cater to the request of telecommunication companies; (iii) payment by the Company to Baxtech of a 4% of gross sales royalty fee; and the issuance by the Company of 14,000,000 shares of common stock to Baxtech.The $30,000 monthly retainer will be accrued and will not be paid until the Company has raised the minimum $250,000 in grossproceeds of this offering. We are currently marketing the UCS product in the United States.We expect to begin product trials for the UCS by the end of April 2013.We expect the trials to take about six months before the telecommuncations companies release the UCS product in the market.Baxtech has verbally committed to fund the expenses of marketing and conducting trials on the UCS product until we receive $250,000 in gross proceeds from this offering. Baxtech currently owns 22,800,000 (66%) shares of our common stock.Our President and sole Director, Lawrence Lee, is the beneficial owner of 66% of our common stock as a result of his ownership control of Baxtech. Baxtech has verbally agreed to fund mandatory expenses such as patent related expenses, auditing and legal fees, and other expenses related to this offering until such time as this offering is concluded. Our independent registered public accounting firm has issued an audit opinion that raises substantial doubt about our ability to continue as a going concern. In order to complete our plan of operations, we estimate that $250,000 in gross funds from this offering will be required.The source of such funds is anticipated to be the gross proceeds from this offering.If we fail to generate $250,000 from this offering, we may not be able to fully carry out our plan of operations. Assuming we raise the minimum amount of $250,000 in this offering, we believe we can satisfy our cash requirements during the next 12 months and begin to implement our business plan at a slower pace than if we raise the maximum amount in this offering. Assuming we raise the maximum amount of $2,000,000 in this offering, we believe we can fully implement our business plan. We believe the proceeds from the offering will allow us to operate for twelve months, whether the minimum or maximum is raised.However, the extent of our operations will be less if we only raise the minimum. Our principal and executive offices arelocated at190 Middle Road, #19-05, Fortune Centre, Singapore 688979. 3 Our telephone number is +65 67958729. Our corporate website is www.voz-mobile.com, but is under construction, Our fiscal year end is December 31. THE OFFERING Following is a brief summary of this offering: Securities offered: A minimum of 1,250,000 shares of common stock and a maximum of 10,000,000 shares of common stock Offering price: Offering period: The shares are being offered for a period not to exceed 180 days.In the event we do not sell the minimum of 1,250,000 shares before the expiration date of the offering, all funds raised will be promptly returned to the investors, without interest or deduction. Net proceeds to our company: Approximately $250,000 assuming the minimum number of shares is sold.Approximately, $2,000,000, assuming the maximum number of shares is sold. Use of proceeds: We intend to use the proceeds to pay for offering expenses, the implementation of our business plan and for working capital. Number of shares outstanding before the offering: Number of shares outstanding after the offering if the minimum 1,250,000 shares are sold: Number of shares outstanding after the offering if all 10,000,000 shares are sold: 4 SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Statement of Operations: From Inception From January 1, 2012 to (May 27, 1987) to December 31, 2012 December 31, 2012 Revenues Services rendered $
